Judgment reversed upon the law and the facts, with costs, plaintiffs’ complaint dismissed, with costs, and judgment directed in favor of defendant for the equitable relief demanded in his counterclaim. The fence complained of is not an obstruction to the common use of the alleyway between the respondents’ and appellant’s respective houses and access to the rear yards thereof. Respondents’ rear shed encroaches upon appellant’s land without lawful warrant and must be removed. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions will be made. Lazansky, P. J., Young, Hagarty and Scudder, JJ., concur; Kapper, J., dissents. Settle order on notice.